Citation Nr: 0203563	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  00-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for post 
traumatic stress disorder, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The veteran's post traumatic stress disorder (PTSD) 
causes unemployability and total occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

An April 1999 VA mental health intake evaluation notes the 
veteran was alert and oriented.  He was well groomed and 
speech was of normal rate, tone, and volume.  Mood was 
neutral and affect was appropriate and full.  Thought 
processes were goal oriented.  There was passive suicidal 
ideation and well controlled anger with homicidal ideation.  
There were hallucinations.  Insight was good and judgment was 
fair.  The Axis I diagnoses were chronic PTSD, and alcohol 
and cocaine abuse.  The Axis V GAF (global assessment of 
functioning) was 45.

The report of a May 1999 evaluation by a private psychologist 
notes the veteran had been seen since May 1998.  The report 
notes that social relationships continued to reflect his 
social isolation and had made him virtually unemployable if 
he had to work with others.  The examiner noted the veteran's 
PTSD symptoms included unpredictable outbursts of rage, 
flashbacks, sleep interruption and nightmares, social 
withdrawal, and emotional outbursts followed by a period of 
depression, increased startle response, and isolation from 
virtually all social relationships.  The veteran had been 
able to maintain his longest period of employment when he 
worked alone.  The veteran had had multiple jobs that he lost 
due to his social impairment.  The current GAF was 39 with 
the highest past year GAF being 49.

A June 1999 VA examination report notes the veteran claimed 
he had nightmares at least once every week.  He also 
complained of flashbacks, intrusive memories, paranoid 
feelings, easy startle, insomnia, irritability, anger, and 
depressive ideation.  He denied obsessions, compulsions, or 
panic symptoms.  The veteran was cooperative and engaging.  
His speech was of normal rate, rhythm, and tone.  Affect was 
slightly blunted.  The veteran denied suicidal and homicidal 
ideation.  The veteran denied paranoia and delusions, but 
claimed he occasionally heard voices as if he were in 
Vietnam.  Thought processes were goal directed without 
loosening of association, tangentially, or circumstantiality.  
The examiner noted that the veteran might be permanently 
disabled and not able to work given the current level of 
symptoms and pain.  The Axis I diagnoses were chronic and 
severe PTSD, chronic and severe alcohol dependence disorder, 
pain disorder with physical symptoms and cocaine dependence 
in remission.  The GAF was 36.

A July 1999 VA clinical record entry notes the veteran had 
been unemployed since July 1998 due to the inability to do 
heavy lifting.

An August 1999 VA psychological assessment notes the veteran 
was oriented, clear and alert.  Speech was logical, coherent, 
loud, and goal directed.  Mood was mildly depressed with 
appropriate affect.  He denied hallucinations and there was 
no evidence of delusions.  

A summary of the veteran's VA hospitalization from August to 
September 1999 notes progress was made reducing social 
isolation, anxiety, and depression.  The Axis I diagnoses 
were chronic PTSD, alcohol dependence in early full 
remission, and cocaine abuse in early full remission.  The 
GAF on admission was 40 and at discharge it was 55.  

A December 1999 statement from the Social Security 
Administration indicates the basis for disability was anxiety 
related disorders as a primary diagnosis.

The report of a February 2000 VA examination notes the 
veteran indicated he had not worked since July 1998 partly 
due to back and arm problems.  The veteran's speech was clear 
and fluent.  Thought processes were coherent and goal 
directed.  The veteran reported frequent intrusive 
recollections of military experiences and impulses of 
avoidance and withdrawal.  Hallucinations, and suicidal and 
homicidal ideations were not reported.  The veteran was alert 
and oriented.  Insight and judgment were fair.  The diagnoses 
were PTSD and alcohol dependence presently reported to be in 
remission.  The examiner commented that the intrusive, 
avoidant, and arousal symptoms significantly impair the 
veteran's functioning.  The GAF was estimated to be 40-45.  

The report of a July 2000 evaluation by a private 
psychologist notes the veteran had been seen since May 1998.  
The report notes the veteran's social relationships continued 
to reflect his social isolation and made him virtually 
unemployable if he had to work with others.  The veteran's 
symptoms included unpredictable outbursts of rage, 
flashbacks, sleep interruption and nightmares, unpredictable 
emotional outbursts followed by a period of depression, 
increased startle response, and isolation from virtually all 
social relationships.  The report notes the veteran was 
unemployed and had been unable to retain regular employment 
because of his difficulty working with others.  The report 
notes the veteran was in a part-time, unskilled job that was 
subsidized by the state to help those who might otherwise be 
unemployable.  The examiner noted the veteran was unemployed 
and appeared to be unemployable.  The Axis I diagnosis was 
chronic severe PTSD.  The current GAF was 39 and the highest 
GAF in the past year was 49.  

A July 2001 VA examination report notes the veteran last 
worked in 1998.  The veteran claimed he had difficulty 
sleeping even with medication, he had a bad temper, and he 
could not relate to people.  The report notes the veteran was 
casually dressed.  He was relevant and coherent.  There were 
no psychotic symptoms.  Affect was moderately depressed, and 
insight and judgment were fair.  The veteran was oriented but 
he had difficulty concentrating.  The diagnosis was PTSD and 
the GAF was 45.  

II.  Veterans Claims Assistance Act of 2000 

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  In addition regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran was informed of the 
requirements for an increased disability rating in the June 
2000 statement of the case.  The statement of the case and 
the November 2001 supplemental statement of the case provided 
the veteran with a summary of the pertinent evidence.  In 
addition, in the supplemental statement of the case, the 
veteran was informed of the VCAA, the information and 
evidence necessary to substantiate his claim and the 
assistance the RO would provide in obtaining such information 
and evidence.  The record also reflects that the veteran has 
been provided current VA examinations, and all identified 
records pertinent to the claim have been obtained.  In sum, 
the facts relevant to this claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2001).

A 50 percent rating is warranted for PTSD if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Most of the specific symptoms reported in the medical 
evidence are applicable to disability ratings of 50 percent 
or less.  However, the report of the April 1999 VA mental 
health intake evaluation notes there were hallucinations, and 
suicidal and homicidal ideation.  The May 1999 private 
evaluation report notes the veteran had unpredictable 
outbursts of rage and emotional outbursts, and the February 
2000 VA examination report notes that arousal symptoms 
significantly impaired the veteran's functioning.  
Additionally, the June 1999 VA examination report notes the 
veteran complained of irritability, anger, and depressive 
ideation.  A July 1999 private evaluation report notes the 
veteran had unpredictable outbursts of rage, and periods of 
depression and isolation following emotional outbursts.  The 
July 2001 VA examination report notes the veteran's affect 
was moderately depressed.  These factors are applicable to a 
70 percent disability rating.  

In addition to the symptoms applicable to a 70 percent 
rating, the medical evidence shows GAF values that range from 
36 to 55.  GAF values from 36 to 40 are indicative of major 
impairment in several areas including work with an example 
being unable to work.  GAF values from 41 to 50 are 
indicative of serious symptoms or serious impairment in 
social and occupational functioning with an example of being 
unable to keep a job.  GAF values from 51 to 55 are 
indicative of moderate symptoms or moderate impairment in 
social and occupational functioning.  Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed.) (DSM-IV). 

Most of the GAF values shown indicate the veteran was 
impaired to the point that he could not work or could not 
hold a job.  The August to September 1999 VA hospital summary 
notes a discharge GAF value indicative of moderate 
impairment.  However, all other GAF values in the medical 
evidence show impairment commensurate with an inability to 
work.  Additionally, the May 1999 private evaluation report 
indicates the veteran had lost multiple jobs due to his 
social impairment and that his social isolation caused him to 
be virtually unemployable because of his inability to work 
with others.  The June 1999 VA examination report indicates 
the veteran could be permanently disabled and unable to work 
due to his level of symptoms and pain.  The July 2000 private 
evaluation report notes the veteran was virtually 
unemployable and would be unable to retain employment if he 
had to work with others.  This evidence shows the veteran is 
unemployable.  

While the July 2000 private evaluation report notes the 
veteran was in a part-time unskilled subsidized job for the 
unemployable, this does not constitute gainful employment.  
See 38 C.F.R. § 4.16(a) (2001).  Finally, a statement from 
the Social Security Administration notes the veteran was 
disabled due to anxiety disorders as the primary diagnosis.  

In sum, the Board is satisfied that the social and industrial 
impairment resulting from the veteran's PTSD more nearly 
approximates the total impairment required for a 100 percent 
rating than the lesser impairment required for a 70 percent 
rating.  Accordingly, a 100 percent rating is in order.  


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the criteria governing the disbursement of monetary 
benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

